UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2166



LEON STALEY, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN DOE; ORANGEBURG COUNTY DETENTION CENTER;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
JOSEPH BIANCO,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-156-5-6)


Submitted:   February 10, 2000          Decided:     February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Staley, Jr., Appellant Pro Se. Doyet A. Early, III, Norma
Anne Turner Jett, EARLY & NESS, Bamberg, South Carolina; Charles
Elford Carpenter, Jr., S. Elizabeth Brosnan, RICHARDSON, PLOWDEN,
CARPENTER & ROBINSON, Columbia, South Carolina; Marian Williams
Scalise, RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Myrtle Beach,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leon Staley, Jr. appeals the district court’s order denying

his motion to reconsider, under Fed. R. Civ. P. 60(b), earlier

orders in his 42 U.S.C.A. § 1983 (West Supp. 1999) action.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Staley v. Doe, No. CA-98-156-5-6 (D.S.C. July

29, 1999).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 27, 1999, the district court’s records show that it was
entered on the docket sheet on July 29, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2